       Case: 3:20-cv-02340-JJH Doc #: 18 Filed: 07/21/21 1 of 3. PageID #: 248




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 GARETT LUCYK, individually and on                     Case No.: 3:20-cv-02340-JJH
 behalf of all other similarly situated
 individuals,                                          HONORABLE JEFFREY J. HELMICK

                       Plaintiff,                      JOINT STATUS REPORT

 v.

 MATERION BRUSH INC. and
 MATERION CORPORATION,

                     Defendants.


                                     JOINT STATUS REPORT

           Pursuant to the Court’s June 22, 2021 Order, the parties submit the following joint status

report.

           The parties continue to work in good faith to come to an agreement regarding matters

affecting conditional certification and possible mediated resolution of the case before

embarking on conditional certification briefing and the onset of expensive discovery efforts and

prolonged litigation. Plaintiff has made additional follow-up inquiries as to which Defendants

are working on gathering information and will provide a response. The parties then intend to

schedule a meet-and-confer conference to discuss their information exchange to date and

explore any other efforts that could be productive to help the parties reach the aforementioned

agreement. Accordingly, the parties respectfully request that the Court continue to defer the

case management conference and order the parties to submit a Joint Status Report updating the

Court regarding their negotiations by August 20, 2021.




                                                   1
14864553
       Case: 3:20-cv-02340-JJH Doc #: 18 Filed: 07/21/21 2 of 3. PageID #: 249




Dated: July 21, 2021                          Respectfully Submitted,


/s/ Rod M. Johnston (with consent)            /s/ Corey Clay
Matthew L. Turner                             W. Eric Baisden (0055763)
Kevin J. Stoops (admitted pro hac vice)       Yelena Boxer (0071379)
Rod M. Johnston (admitted pro hac vice)       Corey Clay (0086840)
SOMMERS SCHWARTZ, P.C.                        BENESCH, FRIEDLANDER, COPLAN &
One Towne Square, 17th Floor                  ARONOFF LLP
Southfield, MI 48076                          200 Public Square, Suite 2300
T: 248-355-0300                               Cleveland, OH 44114-2378
E: mturner@sommerspc.com                      T: 216.363.4500
   kstoops@sommerspc.com                      F: 216.363.4588
   rjohnston@sommerspc.com                    E: ebaisden@beneschlaw.com
                                                 yboxer@beneschlaw.com
ATTORNEYS FOR PLAINTIFF                          cclay@beneschlaw.com

                                              ATTORNEYS FOR DEFENDANTS




                                          2
14864553
       Case: 3:20-cv-02340-JJH Doc #: 18 Filed: 07/21/21 3 of 3. PageID #: 250




                                     CERTIFICATE OF SERVICE

           I certify that on July 21, 2021, a true and correct copy of the forgoing was filed via the

Court’s CM/ECF filing system, which served a true and correct copy on the party/parties listed

below.

Matthew L. Turner
Kevin J. Stoops
Rod M. Johnston
SOMMERS SCHWARTZ, P.C.
One Towne Square, 17th Floor
Southfield, Michigan 48076
T: (248) 355-0300
E: mturner@sommerspc.com
   kstoops@sommerspc.com
   rjohnston@sommerspc.com

Attorneys for Plaintiff



                                                     s/ Corey Clay
                                                     Corey Clay (0086840)

                                                     One of the Attorneys for Defendants
                                                     Materion Brush Inc. and Materion Corporation




                                                     3
14864553
